ON MOTION FOR REHEARING
PARKER, Justice.
Lengthy oral argument was had upon Motion for Rehearing. Because of contentions urged thereon by Millwrights Union, the original opinion is clarified by (a) and (b) below:
(a) Where it is stated the respective defendants will be referred to as “Carpenters Union” and “Millwrights Union”, we would make it plain that by “Carpenters Union” we are referring to Carpenters District Council of the Sabine Area and Vicinity.
(b) In Local 100 of United Association of Journeymen and Apprentices v. Borden, 373 U.S. 690, on page 693, 83 S.Ct. 1423, on page 1425, 10 L.Ed.2d 638, it is, by footnote 3, that Smith v. Evening News Ass’n holding is reiterated and distinguished, to-wit:
3. 49 Stat. 452, as amended, 29 U.S.C. §§ 157, 158. We do not deal here with suits brought in state courts under § 301 or § 303 of the Labor Management Relations Act, 61 Stat. 156, 158, 29 U.S.C. §§ 185, 187, which are governed by federal law and to which different principles are applicable. See, e. g., Smith v. Evening News Assn., 371 U.S. 195, 83 S.Ct. 267, 9 L.Ed.2d 246.
Referring to Rule 385, Section d, and Rule 682, T.R.C.P., discussed in the majority opinion, we would supplement this by the following:
In Vol. 6, Texas Practice, Lowe & Archer on page 363, Section 348, Hearing on Temporary Injunction, it is stated:
The hearing on application for temporary injunction may be on the pleadings alone, unless the material allegations of the complaint are denied under oath, in which case, proof of the allegations in the petition must be made. This proof may sometimes be made by supporting affidavits, but the trial court in its discretion may refuse to consider such affidavits and may require proof by testimony and evidence proffered in court as in other civil trials. The proof required to sustain the grant of a temporary injunction need not be conclusive as on final hearing, but is deemed sufficient if it reflects, prima facie, the existence of a probable right and a probable irreparable injury if the writ is not granted.
Cited thereunder is McAmis v. Gulf, C. & S. F. Ry. Co., 184 S.W. 331 (Tex.Civ.App.1916, writ ref.). On page 333, the court held:
Such verified allegations of fact on preliminary hearing, in the absence of an answer, affidavits, or oral testimony, controverting same, are sufficient basis *293for the issuance of the writ. The rule is thus stated:
“Except on final hearing for a perpetual injunction the bill or complaint itself, when properly verified, may be used as an affidavit as to the facts properly stated therein, and frequently the bill alone, when so verified, may be a sufficient basis for the issuance of a temporary injunction if it contains allegations of fact sufficient, if taken as true (as they will be before answer), to authorize the issuance of an injunction. * •* * ” 22 Cyc. 942.
In Daniel v. Kittrell, 188 S.W.2d 871 (Tex.Civ.App.1944, writ ref’d w. o. m.), the court held as follows:
Although a temporary restraining order must be granted or denied upon the verified complaint of the complaining party alone, the application for an injunction, whether temporary or permanent, may be granted or denied upon the pleadings of both parties and upon such evidence, if any, as may be adduced upon the issues drawn by the pleadings.
Lee v. Howard Broadcasting Corporation (Tex.Ct.Civ.App.1957) 305 S.W.2d 629 (no writ hist.).
It is clear from the authorities and the rules that in hearings on applications for temporary injunction ex parte affidavits are admissible and that “a verified petition and a responsive sworn answer thereto are to be taken together as evidence on a hearing for a temporary injunction.” 24-A Tex.Jur., Injunctions, Section 138, p. 228. Rule 385(d), Texas Rules of Civil Procedure. (Emphasis supplied.) We have no doubt of the right of a trial court under proper circumstances to decide fact issues on application for temporary injunction on the basis of sworn pleadings considered as affidavits — each case to stand on its own bottom. (Above emphasis is that of Chief Justice Gannon.)
The above case was cited by Justice Pope in Littlejohn v. Finder (Tex.Ct.Civ.App.1961) 348 S.W.2d 237 (no writ hist.) :
Littlejohn contends that the court erred in considering only the pleadings and affidavits and in not hearing evidence. See, Lee v. Howard Broadcasting Corporation, Tex.Civ.App., 305 S.W.2d 629.
The motion for rehearing herein states “that there was no evidence submitted, ambiguous or otherwise, so now [sic] could there have been anything contrary to the allegations of Rust ?” Further, in the motion for rehearing, it is stated the trial court took away from them the right to be heard and that no chance was given to them to be heard. We do not agree with either contention. Mr. Sartain was on the stand. No question was asked him as to the reason for the picketing, only as to the picketing. He placed the pickets and withdrew them. It cannot be said that the trial court refused to hear evidence on the reason for the picketing. It was the responsibility of the parties to call witnesses and question them. Sartain of Millwrights Union was asked no question about any dispute.
Upon the hearing in the instant case, the attorney for Millwrights Union elected to take the initiative, dictated into the record an answer which the court authorized him to swear to and file. Most of the terms of the collective bargaining agreements were incorporated in his answer. As part of his answer he stated:
Now, at the outset I should like to tell the Court on behalf of the Millwrights there is no dispute over the Agreement and there is no request that the Agreement be changed. We have no dispute which would come within this latter Contract and Agreement which I referred to, which incidentally was signed on the 4th day of May, 1967. (Tr. 36, 2-9)
Counsel for Millwrights Union has asserted the collective bargaining contracts, appearing in full on this appeal in a sup*294plemental transcript, were not before the trial court. We disagree. We quote from the statement of facts:
On the second point as to the defense raised by Mr. Stephenson on behalf of the Union regarding wages, I have checked now with the Company, there has been no grievance filed, there has been no discussion concerning wages. We were without any knowledge of this whatsoever, but even in the face of that, even if there were such a dispute, the no-strike clause in this contract is very clear in that it indicates that there shall be no stoppage of work because of any proposed changes to this agreement of any disputes over matters relating to this agreement. Even if there is or possibly might be a wage dispute such as described by Mr. Stephenson on behalf of the Union, the Union was still in violation of this contract and in violation of Section 6 regarding the no-strike clause.
THE COURT: What is the grievance procedure under the contract, for my information ?
MR. DUKE: Your Honor, I will give you a copy. I have several copies. (Tendering contract to the Court).
THE COURT: It has to do with hiring someone else to do the millwrights’ work.
MR. STEPHENSON: No, sir, if they were paying the same wage, we would have no complaint.
It is clear most terms of the collective bargaining agreement were agreed upon in the verified petition and verified answer. Full copies were before the court without objection. Millwrights Union in no manner challenged the statement that Rust never had knowledge of any demand by “Millwrights Union” and had no opportunity to negotiate before the picketing. Under such conditions, picketing was not justified. North East Texas Motor Lines, Inc. v. Dickson et al. (1949), 148 Tex. 35, 219 S.W.2d 795, 11 A.L.R.2d 1065.
In granting a temporary injunction, the purpose is to maintain the status quo until a final hearing could be had on issues. It is not an adjudication of merits as upon final hearing. Temporary injunction, ordinarily, is not a substitute for, nor does it serve the same purpose as, a hearing on the merits. The trial court did not abuse its discretion in granting the temporary injunction as to Millwrights Union.
Motion for rehearing overruled.